CANTY, J.
Appellant is the owner of certain real property in Minneapolis, on which the park board of that city have levied a special assessment to defray the expense of laying out Minnehaha boulevard, in that city. Appellant contests that assessment on the ground that the land is exempt from taxation.
On the trial the court below found:
“The plaintiff is, and during all the time hereinafter mentioned has been, a corporation organized under the laws of the state of Minnesota, for the purpose of conducting an institution of purely public charity, to wit,- an orphan asylum, and during all the time herein mentioned has owned and occupied, as such an institution, all of the land and real estate herein described.”
From this finding it sufficiently appears that this land is, under the statute and constitution, exempt from general taxation. But the question to be determined is whether land thus exempt from general taxation under the constitution is also exempt from special assessments to defray the expenses of local improvements, such *346assessments, as a general rule, being levied only to tbe extent of tbe benefits derived by the property on which the assessment is levied.
Prior to 1869, sections 1, 3, art. 9, of the constitution, read as follows:
“Section 1. All taxes to be raised in this state shall be as nearly equal as may be, and all property on which taxes are to be levied shall have a cash valuation, and be equalized and uniform throughout the state.”
“Sec. 3. Laws shall be passed taxing all moneys, credits, investments in bonds, stocks, joint stock companies or otherwise, and also all real and personal property, according to its true value in money; but public burying grounds, public school houses, public hospitals, academies, colleges, universities and all seminaries of learning, all churches, church property used for religious purposes and houses of worship, institutions of purely public charity, public property used exclusively for any public purpose, and personal property to an amount not exceeding in value two hundred dollars for each •individual, shall by general laws be exempt from taxation.”
In 1869 the following amendment was added to section 1:
“Provided, that the legislature may, by general law or special act, authorize municipal corporations to levy assessments for local improvements upon the property fronting upon such improvements, or upon the property to be benefited by such improvements, without regard to a cash valuation, and in such manner as the legislature may prescribe.”
It will be observed that whenever the word “taxes” occurs in these constitutional provisions it means general taxes levied for the benefit of the whole state, county, city, village, town or school district, and that the word “assessments” is used only when speaking of special assessments for local improvements. Again, statutory and constitutional provisions exempting property from taxation are strictly construed. For this reason, and others, it is generally held that provisions similar to those found in our constitution do not exempt property from such assessments for local improvements. See 2 Dillon, Mun. Corp. (4th Ed.) §§ 777, 778; 25 Am. & Eng. Enc., pp. 157-165, and cases cited; Roosevelt v. Mayor, 84 N. Y. 108; City v. First Presbyterian, 68 Ga. 730, 737, 13 S. E. 252; County v. City, 130 Ill. 566, 22 N. E. 624.
*347It cannot be held that, after the amendment of section 1, the exemptions provided for in section 3 refer to special assessments for local improvements. Section 3 specifies a list of institutions and kinds of property, including “personal property to an amount not exceeding in value $200 for each individual,” which “shall by general laws be exempt from taxation.” Special assessments for local improvements cannot well be levied on personal property.
We are of the opinion-that it was the intention to distinguish, in these constitutional provisions, between general taxes and local assessments, and that, while these provisions exempt the property from liability for general taxes, they do not exempt it from local assessments.
In construing these constitutional provisions, we have not overlooked the fact that section 1 was further amended in 1893 by the addition of another proviso. That proviso has no application here. The assessment here in question comes under the first proviso above quoted.
Judgment affirmed.